
	
		II
		109th CONGRESS
		2d Session
		S. 3772
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2006
			Mr. Ensign (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish wilderness areas, promote conservation,
		  improve public land, and provide for high quality development in White Pine
		  County, Nevada, and for other purposes.
	
	
		1.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		2.Short title;
			 table of contents
			(a)Short
			 titleThis Act may be cited as the White Pine County Conservation, Recreation, and
			 Development Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Authorization of appropriations.
					Sec. 2. Short title; table of contents.
					Sec. 3. Definitions.
					TITLE I—Land disposal
					Sec. 101. Conveyance of White Pine County, Nevada,
				land.
					Sec. 102. Disposition of proceeds.
					TITLE II—Wilderness areas
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Additions to National Wilderness Preservation
				System.
					Sec. 204. Administration.
					Sec. 205. Adjacent management.
					Sec. 206. Military overflights.
					Sec. 207. Native American cultural and religious
				uses.
					Sec. 208. Release of wilderness study areas.
					Sec. 209. Wildlife management.
					Sec. 210. Wildfire management.
					Sec. 211. Climatological data collection.
					TITLE III—Transfers of administrative jurisdiction
					Sec. 301. Transfer to the United States Fish and Wildlife
				Service.
					Sec. 302. Transfer to the Bureau of Land
				Management.
					Sec. 303. Availability of map and legal
				descriptions.
					TITLE IV—Public conveyances
					Sec. 401. Conveyance to the State of Nevada.
					Sec. 402. Conveyance to White Pine County, Nevada.
					TITLE V—Silver State off-highway vehicle trail
					Sec. 501. Silver State off-highway vehicle trail.
					TITLE VI—Transfer of land to be held in
				trust for the Ely Shoshone Tribe.
					Sec. 601. Transfer of land to be held in trust for the Ely
				Shoshone Tribe.
					TITLE VII—Eastern Nevada landscape restoration
				project.
					Sec. 701. Findings; purposes.
					Sec. 702. Definitions.
					Sec. 703. Restoration project.
					TITLE VIII—Amendments to the Southern Nevada Public Land
				Management Act of 1998
					Sec. 801. Findings.
					Sec. 802. Definitions.
					Sec. 803. Availability of special account.
					Sec. 804. Affordable housing.
					TITLE IX—Great Basin Heritage Route
					Sec. 901. Short title.
					Sec. 902. Findings and purposes.
					Sec. 903. Definitions.
					Sec. 904. Great Basin National Heritage Route.
					Sec. 905. Memorandum of understanding.
					Sec. 906. Management Plan.
					Sec. 907. Authority and duties of local coordinating
				entity.
					Sec. 908. Duties and authorities of Federal
				agencies.
					Sec. 909. Land use regulation; applicability of Federal
				law.
					Sec. 910. Authorization of appropriations.
					Sec. 911. Termination of authority.
				
			3.DefinitionsIn this Act:
			(1)CountyThe
			 term County means White Pine County, Nevada.
			(2)SecretaryThe
			 term Secretary means—
				(A)with respect to
			 land in the National Forest System, the Secretary of Agriculture; and
				(B)with respect to
			 other Federal land, the Secretary of the Interior.
				(3)StateThe
			 term State means the State of Nevada.
			ILand
			 disposal
			101.Conveyance of
			 White Pine County, Nevada, land
				(a)In
			 generalNotwithstanding sections 202 and 203 of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1712, 1713), the Secretary, in cooperation with the
			 County, in accordance with that Act, this title, and other applicable law and
			 subject to valid existing rights, shall, at such time as the parcels of Federal
			 land become available for disposal, conduct sales of the parcels of Federal
			 land described in subsection (b) to qualified bidders.
				(b)Description of
			 landThe parcels of Federal land referred to in subsection (a)
			 consist of not more than 45,000 acres of Bureau of Land Management land in the
			 County that—
					(1)is not segregated
			 or withdrawn on or after the date of enactment of this Act; and
					(2)is identified for
			 disposal by the Bureau of Land Management through—
						(A)the Ely Resource
			 Management Plan; or
						(B)a subsequent
			 amendment to the management plan that is undertaken with full public
			 involvement.
						(c)AvailabilityThe
			 map and any legal descriptions of the Federal land conveyed under this section
			 shall be on file and available for public inspection in—
					(1)the Office of the
			 Director of the Bureau of Land Management;
					(2)the Office of the
			 Nevada State Director of the Bureau of Land Management; and
					(3)the Ely Field
			 Office of the Bureau of Land Management.
					(d)Joint selection
			 requiredThe Secretary and the County shall jointly select which
			 parcels of Federal land described in subsection (b) to offer for sale under
			 subsection (a).
				(e)Compliance with
			 local planning and zoning lawsBefore a sale of Federal land
			 under subsection (a), the County shall submit to the Secretary a certification
			 that qualified bidders have agreed to comply with—
					(1)County and city
			 zoning ordinances; and
					(2)any master plan
			 for the area approved by the County.
					(f)Method of sale;
			 considerationThe sale of Federal land under subsection (a) shall
			 be—
					(1)consistent with
			 subsections (d) and (f) of section 203 of the Federal Land Management Policy
			 Act of 1976 (43 U.S.C. 1713);
					(2)unless otherwise
			 determined by the Secretary, through a competitive bidding process; and
					(3)for not less than
			 fair market value.
					(g)Withdrawal
					(1)In
			 generalSubject to valid existing rights and except as provided
			 in paragraph (2), the Federal land described in subsection (b) is withdrawn
			 from—
						(A)all forms of
			 entry and appropriation under the public land laws and mining laws;
						(B)location and
			 patent under the mining laws; and
						(C)operation of the
			 mineral laws, geothermal leasing laws, and mineral material laws.
						(2)ExceptionParagraph
			 (1)(A) shall not apply to sales made consistent with this section or an
			 election by the County or the State to obtain the land described in subsection
			 (b) for public purposes under the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
					(h)Deadline for
			 sale
					(1)In
			 generalExcept as provided in paragraph (2), not later than 1
			 year after the date of enactment of this Act and annually thereafter until the
			 Federal land described in subsection (b) is disposed of or the County requests
			 a postponement under paragraph (2), the Secretary shall offer for sale the
			 Federal land described in subsection (b).
					(2)Postponement;
			 exclusion from sale
						(A)Request by
			 County for postponement or exclusionAt the request of the
			 County, the Secretary shall postpone or exclude from the sale all or a portion
			 of the land described in subsection (b).
						(B)Indefinite
			 postponementUnless specifically requested by the County, a
			 postponement under subparagraph (A) shall not be indefinite.
						102.Disposition of
			 proceeds
				(a)Disposition of
			 proceedsOf the proceeds from the sale of Federal land described
			 in section 101(b)—
					(1)5 percent shall
			 be paid directly to the State for use in the general education program of the
			 State;
					(2)10 percent shall
			 be paid to the County for use for fire protection, law enforcement, public
			 safety, housing, social services, transportation, and natural resource
			 planning; and
					(3)the remainder
			 shall be deposited in a special account in the Treasury of the United States,
			 to be known as the White Pine County Special Account (referred
			 to in this title as the special account), and shall be available
			 without further appropriation to the Secretary until expended for—
						(A)the reimbursement
			 of costs incurred by the Nevada State office and the Ely Field Office of the
			 Bureau of Land Management for preparing for the sale of Federal land described
			 in section 101(b), including the costs of surveys and appraisals and compliance
			 with the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321) and sections 202 and 203 of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1712, 1713);
						(B)the inventory,
			 evaluation, protection, and management of unique archaeological resources (as
			 defined in section 3 of the Archaeological Resources Protection Act of 1979 (16
			 U.S.C. 470bb)) of the County;
						(C)the reimbursement
			 of costs incurred by the Department of the Interior for preparing and carrying
			 out the transfers of land to be held in trust by the United States under
			 section 601;
						(D)processing public
			 land use authorizations and rights-of-way relating to the development of land
			 conveyed under section 101(a);
						(E)conducting a
			 study of routes for the Silver State Off-Highway Vehicle Trail as required by
			 section 501(a);
						(F)developing and
			 implementing the Silver State Off-Highway Vehicle Trail management plan
			 described in section 501(c);
						(G)processing
			 wilderness designations, including the costs of appropriate fencing, signage,
			 public education, and enforcement for the wilderness areas designated;
						(H)if the Secretary
			 determines necessary, developing and implementing conservation plans for
			 endangered or at risk species in the County; and
						(I)carrying out a
			 study to assess non-motorized recreation opportunities on Federal land in the
			 County.
						(b)Investment of
			 special accountAny amounts deposited in the special account
			 shall earn interest in an amount determined by the Secretary of the Treasury on
			 the basis of the current average market yield on outstanding marketable
			 obligations of the United States of comparable maturities, and may be expended
			 in accordance with this section.
				IIWilderness
			 areas
			201.Short
			 titleThis title may be cited
			 as the Pam White Wilderness Act of 2006.
			202.FindingsCongress finds that—
				(1)public land in
			 the County contains unique and spectacular natural resources, including—
					(A)priceless habitat
			 for numerous species of plants and wildlife; and
					(B)thousands of
			 acres of land that remain in a natural state; and
					(2)continued
			 preservation of those areas would benefit the County and all of the United
			 States by—
					(A)ensuring the
			 conservation of ecologically diverse habitat;
					(B)protecting
			 prehistoric cultural resources;
					(C)conserving
			 primitive recreational resources; and
					(D)protecting air
			 and water quality.
					203.Additions to
			 National Wilderness Preservation System
				(a)AdditionsThe
			 following land in the State is designated as wilderness and as components of
			 the National Wilderness Preservation System:
					(1)Mt. Moriah
			 Wilderness AdditionCertain Federal land managed by the Forest
			 Service and the Bureau of Land Management, comprising approximately 11,193
			 acres, as generally depicted on the map entitled Eastern White Pine
			 County and dated August 1, 2006, is incorporated in, and shall be
			 managed as part of, the Mt. Moriah Wilderness, as designated by section 2(13)
			 of the Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note; Public
			 Law 101–195).
					(2)Mount Grafton
			 WildernessCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 66,918 acres, as generally depicted on the
			 map entitled Southern White Pine County and dated August 1,
			 2006, which shall be known as the Mount Grafton
			 Wilderness.
					(3)South Egan
			 Range WildernessCertain Federal land managed by the Bureau of
			 Land Management, comprising approximately 42,967 acres, as generally depicted
			 on the map entitled Southern White Pine County and dated August
			 1, 2006, which shall be known as the South Egan Range
			 Wilderness.
					(4)Egan Ridgeline
			 wildernessCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 18,669 acres, as generally depicted on the
			 map entitled Southern White Pine County and dated August 1,
			 2006, which shall be known as the Egan Ridgeline
			 Wilderness.
					(5)Highland Ridge
			 WildernessCertain Federal land managed by the Bureau of Land
			 Management and the Forest Service, comprising approximately 70,098 acres, as
			 generally depicted on the map entitled Southern White Pine
			 County and dated August 1, 2006, which shall be known as the
			 Highland Ridge Wilderness.
					(6)Government Peak
			 WildernessCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 6,313 acres, as generally depicted on the
			 map entitled Eastern White Pine County and dated August 1, 2006,
			 which shall be known as the Government Peak Wilderness.
					(7)Currant
			 Mountain Wilderness AdditionCertain Federal land managed by the
			 Forest Service, comprising approximately 10,631 acres, as generally depicted on
			 the map entitled Western White Pine County and dated August 1,
			 2006, is incorporated in, and shall be managed as part of, the Currant
			 Mountain Wilderness, as designated by section 2(4) of the Nevada
			 Wilderness Protection Act of 1989 (16 U.S.C. 1132 note; Public Law
			 101–195).
					(8)Red Mountain
			 WildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 20,490 acres, as generally depicted on the map
			 entitled Western White Pine County and dated August 1, 2006,
			 which shall be known as the Red Mountain Wilderness.
					(9)Bald Mountain
			 WildernessCertain Federal land managed by the Bureau of Land
			 Management and the Forest Service, comprising approximately 22,352 acres, as
			 generally depicted on the map entitled Western White Pine County
			 and dated August 1, 2006, which shall be known as the Bald Mountain
			 Wilderness.
					(10)White Pine
			 Range WildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 42,562 acres, as generally depicted on the
			 map entitled Western White Pine County and dated August 1, 2006,
			 which shall be known as the White Pine Range Wilderness.
					(11)Shellback
			 WildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 36,133 acres, as generally depicted on the map
			 entitled Western White Pine County and dated August 1, 2006,
			 which shall be known as the Shellback Wilderness.
					(12)Schell Creek
			 Range WildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 122,123 acres, as generally depicted on the
			 map entitled Eastern White Pine County and dated August 1, 2006,
			 which shall be known as the Schell Creek Wilderness.
					(13)Becky Peak
			 WildernessCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 18,119 acres, as generally depicted on the
			 map entitled Northern White Pine County and dated August 1,
			 2006, which shall be known as the Becky Peak Wilderness.
					(14)Goshute Canyon
			 WildernessCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 42,657 acres, as generally depicted on the
			 map entitled Northern White Pine County and dated August 1,
			 2006, which shall be known as the Goshute Canyon
			 Wilderness.
					(15)Bristlecone
			 WildernessCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 14,095 acres, as generally depicted on the
			 map entitled Eastern White Pine County and dated August 1, 2006,
			 which shall be known as the Bristlecone Wilderness.
					(b)BoundaryThe
			 boundary of any portion of a wilderness area designated by subsection (a) that
			 is bordered by a road shall be at least 100 feet from the edge of the road to
			 allow public access.
				(c)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of each
			 wilderness area designated by subsection (a) with the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Resources of the House of
			 Representatives.
					(2)EffectEach
			 map and legal description shall have the same force and effect as if included
			 in this section, except that the Secretary may correct clerical and
			 typographical errors in the map or legal description.
					(3)AvailabilityEach
			 map and legal description shall be on file and available for public inspection
			 in—
						(A)the Office of the
			 Director of the Bureau of Land Management;
						(B)the Office of the
			 Nevada State Director of the Bureau of Land Management;
						(C)the Ely Field
			 Office of the Bureau of Land Management;
						(D)the Office of the
			 Chief of the Forest Service;
						(E)the Office of the
			 Regional Forester, Region 4; and
						(F)the Office of the
			 Forest Supervisor of the Humbold-Toiyabe National Forest; and
						(G)the Ely Ranger
			 District Office of the Forest Service.
						(d)WithdrawalSubject
			 to valid existing rights, the wilderness areas designated by subsection (a) are
			 withdrawn from—
					(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing and geothermal leasing laws.
					(e)Mt. Moriah
			 Wilderness Boundary AdjustmentThe boundary of the Mt. Moriah Wilderness
			 established under section 2(13) of the Nevada Wilderness Protection Act of 1989
			 (16 U.S.C. 1132 note; Public Law 101–195) is adjusted to include only the land
			 identified as the Mount Moriah Wilderness on the map entitled
			 Eastern White Pine County and dated August 1, 2006.
				204.Administration
				(a)ManagementSubject
			 to valid existing rights, each area designated as wilderness by this title
			 shall be administered by the Secretary in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that—
					(1)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
					(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary of Agriculture or the Secretary of the Interior, as
			 appropriate.
					(b)LivestockWithin
			 the wilderness areas designated under this title that are administered by the
			 Bureau of Land Management and the Forest Service, the grazing of livestock in
			 areas in which grazing is established as of the date of enactment of this Act
			 shall be allowed to continue—
					(1)subject to such
			 reasonable regulations, policies, and practices that the Secretary considers
			 necessary; and
					(2)consistent with
			 section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), including the
			 guidelines set forth in Appendix A of House Report 101–405.
					(c)Incorporation
			 of acquired land and interestsAny land or interest in land
			 within the boundaries of an area designated as wilderness by this title that is
			 acquired by the United States after the date of enactment of this Act shall be
			 added to and administered as part of the wilderness area within which the
			 acquired land or interest is located.
				(d)Water
			 rights
					(1)FindingsCongress
			 finds that—
						(A)the land
			 designated as wilderness by this title is located—
							(i)in
			 the semiarid region of the Great Basin; and
							(ii)at
			 the headwaters of the streams and rivers on land with respect to which there
			 are few if any—
								(I)actual or
			 proposed water resource facilities located upstream; and
								(II)opportunities
			 for diversion, storage, or other uses of water occurring outside the land that
			 would adversely affect the wilderness values of the land;
								(B)the land
			 designated as wilderness by this title is generally not suitable for use or
			 development of new water resource facilities; and
						(C)because of the
			 unique nature of the land designated as wilderness by this title, it is
			 possible to provide for proper management and protection of the wilderness and
			 other values of land in ways different from those used in other laws.
						(2)PurposeThe
			 purpose of this section is to protect the wilderness values of the land
			 designated as wilderness by this title by means other than a federally reserved
			 water right.
					(3)Statutory
			 constructionNothing in this title—
						(A)shall constitute
			 or be construed to constitute either an express or implied reservation by the
			 United States of any water or water rights with respect to a wilderness
			 designated by this title;
						(B)shall affect any
			 water rights in the State (including any water rights held by the United
			 States) in existence on the date of enactment of this Act;
						(C)shall be
			 construed as establishing a precedent with regard to any future wilderness
			 designations;
						(D)shall affect the
			 interpretation of, or any designation made pursuant to, any other Act;
			 or
						(E)shall be
			 construed as limiting, altering, modifying, or amending any interstate compact
			 or equitable apportionment decree that apportions water among and between the
			 State and other States.
						(4)Nevada water
			 lawThe Secretary shall follow the procedural and substantive
			 requirements of State law in order to obtain and hold any water rights not in
			 existence on the date of enactment of this Act with respect to the wilderness
			 areas designated by this title.
					(5)New
			 projects
						(A)Definition of
			 water resource facilityIn this paragraph, the term water
			 resource facility—
							(i)means irrigation
			 and pumping facilities, reservoirs, water conservation works, aqueducts,
			 canals, ditches, pipelines, wells, hydropower projects, transmission and other
			 ancillary facilities, and other water diversion, storage, and carriage
			 structures; and
							(ii)does not include
			 wildlife guzzlers.
							(B)Restriction on
			 new water resource facilitiesExcept as otherwise provided in
			 this Act, on or after the date of enactment of this Act, neither the President
			 nor any other officer, employee, or agent of the United States shall fund,
			 assist, authorize, or issue a license or permit for the development of any new
			 water resource facility within a wilderness area that is wholly or partially
			 within the County.
						205.Adjacent
			 management
				(a)In
			 generalCongress does not intend for the designation of
			 wilderness in the State by this title to lead to the creation of protective
			 perimeters or buffer zones around any such wilderness area.
				(b)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness designated under this title shall
			 not preclude the conduct of those activities or uses outside the boundary of
			 the wilderness area.
				206.Military
			 overflightsNothing in this
			 title restricts or precludes—
				(1)low-level
			 overflights of military aircraft over the areas designated as wilderness by
			 this title, including military overflights that can be seen or heard within the
			 wilderness areas;
				(2)flight testing
			 and evaluation; or
				(3)the designation
			 or creation of new units of special use airspace, or the establishment of
			 military flight training routes, over the wilderness areas.
				207.Native
			 American cultural and religious usesNothing in this title shall be construed to
			 diminish—
				(1)the rights of any
			 Indian tribe; or
				(2)tribal rights
			 regarding access to Federal land for tribal activities, including spiritual,
			 cultural, and traditional food-gathering activities.
				208.Release of
			 wilderness study areas
				(a)FindingCongress
			 finds that, for the purposes of section 603 of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1782), the Bureau of Land Management land has been
			 adequately studied for wilderness designation in any portion of the wilderness
			 study areas or instant study areas—
					(1)not designated as
			 wilderness by section 203(a), excluding the portion of the Goshute Canyon
			 Wilderness Study Area located outside of the County; and
					(2)depicted as
			 released on the maps entitled—
						(A)Eastern
			 White Pine County and dated August 1, 2006;
						(B)Northern
			 White Pine County and dated August 1, 2006;
						(C)Southern
			 White Pine County and dated August 1, 2006; and
						(D)Western
			 White Pine County and dated August 1, 2006.
						(b)Release
					(1)In
			 generalAny public land described in subsection (a) that is not
			 designated as wilderness by this title—
						(A)is no longer
			 subject to section 603(c) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1782(c));
						(B)shall be managed
			 in accordance with—
							(i)land management
			 plans adopted under section 202 of that Act (43 U.S.C. 1712); and
							(ii)cooperative
			 conservation agreements in existence on the date of enactment of this Act;
			 and
							(C)shall be subject
			 to the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.).
						(2)ExceptionThe
			 requirements described in paragraph (1) shall not apply to the portion of the
			 Goshute Canyon Wilderness Study Area located outside of the County.
					209.Wildlife
			 management
				(a)In
			 generalIn accordance with section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this title affects the jurisdiction of the
			 State with respect to fish and wildlife management, including the regulation of
			 hunting, fishing, and trapping, in the wilderness areas designated by this
			 title.
				(b)Management
			 activitiesIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct such
			 management activities as are necessary to maintain or restore fish and wildlife
			 populations and habitats in the wilderness areas designated by this title if
			 those activities are conducted—
					(1)consistent with
			 relevant wilderness management plans; and
					(2)in accordance
			 with appropriate policies such as those set forth in Appendix B of House Report
			 101–405.
					(c)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as
			 those set forth in Appendix B of House Report 101–405, the State may continue
			 to use aircraft, including helicopters, to survey, capture, transplant,
			 monitor, and provide water for wildlife populations, including bighorn sheep,
			 and feral stock, feral horses, and feral burros.
				(d)Wildlife water
			 development projectsSubject to subsection (f), the Secretary
			 shall authorize structures and facilities, including existing structures and
			 facilities, for wildlife water development projects, including guzzlers, in the
			 wilderness areas designated by this title if—
					(1)the structures
			 and facilities will, as determined by the Secretary, enhance wilderness values
			 by promoting healthy, viable, and more naturally distributed wildlife
			 populations; and
					(2)the visual
			 impacts of the structures and facilities on the wilderness areas can reasonably
			 be minimized.
					(e)Hunting,
			 fishing, and trapping
					(1)In
			 generalThe Secretary may designate by regulation areas in which,
			 and establish periods during which, for reasons of public safety,
			 administration, or compliance with applicable laws, no hunting, fishing, or
			 trapping will be permitted in the wilderness areas designated by this
			 title.
					(2)ConsultationExcept
			 in emergencies, the Secretary shall consult with the appropriate State agency
			 before promulgating regulations under paragraph (1).
					(f)Cooperative
			 agreement
					(1)In
			 generalThe State (including a designee of the State) may conduct
			 wildlife management activities in the wilderness areas designated by this
			 title—
						(A)in accordance
			 with the terms and conditions specified in the cooperative agreement between
			 the Secretary and the State, entitled Memorandum of Understanding
			 between the Bureau of Land Management and the Nevada Department of Wildlife
			 Supplement No. 9, and signed November and December 2003, including any
			 amendments to the cooperative agreement agreed to by the Secretary and the
			 State; and
						(B)subject to all
			 applicable laws and regulations.
						(2)References
						(A)Clark
			 CountyFor purposes of this subsection, any references to Clark
			 County in the cooperative agreement described in paragraph (1)(A) shall be
			 considered to be references to White Pine County, Nevada.
						(B)Bureau of Land
			 ManagementFor purposes of this subsection, any references to the
			 Bureau of Land Management in the cooperative agreement described in paragraph
			 (1)(A) shall also be considered to be references to the Forest Service.
						210.Wildfire
			 managementConsistent with
			 section 4 of the Wilderness Act (16 U.S.C. 1133), nothing in this title
			 precludes a Federal, State, or local agency from conducting any wildfire
			 management operations (including operations using aircraft or mechanized
			 equipment) to manage wildfires in the wilderness areas designated by this
			 title.
			211.Climatological
			 data collectionSubject to
			 such terms and conditions as the Secretary may prescribe, nothing in this title
			 precludes the installation and maintenance of hydrologic, meteorologic, or
			 climatological collection devices in the wilderness areas designated by this
			 title if the facilities and access to the facilities are essential to flood
			 warning, flood control, and water reservoir operation activities.
			IIITransfers of
			 administrative jurisdiction
			301.Transfer to
			 the United States Fish and Wildlife Service
				(a)In
			 generalAdministrative jurisdiction over the land described in
			 subsection (b) is transferred from the Bureau of Land Management to the United
			 States Fish and Wildlife Service for inclusion in the Ruby Lake National
			 Wildlife Refuge.
				(b)Description of
			 landThe parcel of land referred to in subsection (a) is
			 approximately 645 acres of land administered by the Bureau of Land Management
			 and identified on the map entitled Ruby Lake Land Transfer and
			 dated July 10, 2006, as Lands to be transferred to the Fish and Wildlife
			 Service.
				302.Transfer to
			 the Bureau of Land Management
				(a)In
			 generalSubject to subsection (c), administrative jurisdiction
			 over the parcels of land described in subsection (b) is transferred from the
			 Forest Service to the Bureau of Land Management.
				(b)Description of
			 landThe parcels of land referred to in subsection (a)
			 are—
					(1)the land
			 administered by the Forest Service and identified on the map entitled
			 Southern White Pine County and dated August 1, 2006, as
			 Withdrawal Area;
					(2)the land
			 administered by the Forest Service and identified on the map entitled
			 Southern White Pine County and dated August 1, 2006, as
			 Highland Ridge Wilderness Area; and
					(3)all other Federal
			 land administered by the Forest Service that is located adjacent to the
			 Highland Ridge Wilderness Area.
					(c)Continuation of
			 cooperative agreementsAny existing Forest Service cooperative
			 agreement or permit in effect on the date of enactment of this Act relating to
			 a parcel of land to which administrative jurisdiction is transferred by
			 subsection (a) shall be continued by the Bureau of Land Management unless there
			 is reasonable cause to terminate the agreement or permit, as determined by the
			 Secretary.
				(d)WithdrawalSubject to valid existing rights, all
			 Federal land within the Withdrawal Area is withdrawn from all forms of—
					(1)entry,
			 appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral laws, geothermal leasing laws, and mineral materials laws.
					(e)Motorized and
			 mechanical vehiclesUse of motorized and mechanical vehicles in
			 the withdrawal area designated by this title shall be permitted only on roads
			 and trails designated for their use, unless the use of those vehicles is
			 needed—
					(1)for
			 administrative purposes; or
					(2)to respond to an
			 emergency.
					303.Availability
			 of map and legal descriptionsThe maps of the land transferred by this
			 title shall be on file and available for public inspection in—
				(1)the Office of the
			 Director of the Bureau of Land Management;
				(2)the Office of the
			 Nevada State Director of the Bureau of Land Management;
				(3)the Ely Field
			 Station of the Bureau of Land Management;
				(4)the Office of the
			 Director of the United States Fish and Wildlife Service;
				(5)the Office of the
			 Ruby Lake National Wildlife Refuge;
				(6)the Office of the
			 Director of the National Park Service;
				(7)the Great Basin
			 National Park Office;
				(8)the Office of the
			 Chief of the Forest Service;
				(9)the Office of the
			 Regional Forester, Region 4;
				(10)the Office of
			 the Forest Supervisor of the Humboldt-Toiyabe National Forest; and
				(11)the Ely Ranger
			 District Office of the Forest Service.
				IVPublic
			 conveyances
			401.Conveyance to
			 the State of Nevada
				(a)ConveyanceNotwithstanding
			 section 202 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712), the Secretary shall convey
			 to the State, subject to valid existing rights, for no consideration, all
			 right, title, and interest of the United States in and to the parcels of land
			 described in subsection (b) if the State and the County enter into a written
			 agreement supporting the conveyance.
				(b)Description of
			 landThe parcels of land referred to in subsection (a)
			 are—
					(1)the approximately
			 6,281 acres of Bureau of Land Management land identified as Steptoe
			 Valley Wildlife Management Area Expansion Proposal on the map entitled
			 Ely, Nevada Area and dated August 1, 2006;
					(2)the approximately
			 658 acres of Bureau of Land Management land identified as Ward Charcoal
			 Ovens Expansion on the map entitled Ely, Nevada Area and
			 dated August 1, 2006; and
					(3)the approximately
			 ____ acres of Forest Service and approximately
			 ____ acres of Bureau of Land Management land
			 for expansion of Cave Lake State Park.
					(c)CostsAny
			 costs relating to a conveyance under subsection (a), including costs for
			 surveys and other administrative costs, shall be paid by the State.
				(d)Use of
			 land
					(1)In
			 generalAny parcel of land conveyed to the State under subsection
			 (a) shall be used only for—
						(A)the conservation
			 of wildlife or natural resources; or
						(B)a public
			 park.
						(2)FacilitiesAny
			 facility on a parcel of land conveyed under subsection (a) shall be constructed
			 and managed in a manner consistent with the uses described in paragraph
			 (1).
					(e)ReversionIf
			 a parcel of land conveyed under subsection (a) is used in a manner that is
			 inconsistent with the uses described in subsection (d), the parcel of land
			 shall, at the discretion of the Secretary, revert to the United States.
				402.Conveyance to
			 White Pine County, Nevada
				(a)In
			 generalNotwithstanding section 202 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall convey to the
			 County, without consideration, all right, title, and interest of the United
			 States in and to the parcels of land described in subsection (b).
				(b)Description of
			 landThe parcels of land referred to in subsection (a)
			 are—
					(1)not more than
			 1,500 acres of land to be used for the expansion of the White Pine County
			 Airport; and
					(2)not more than 200
			 acres of land to be used for the expansion of the White Pine County Industrial
			 Park.
					(c)Use of certain
			 land for Nonresidential Development
					(1)In
			 generalAfter conveyance to the County of the land described in
			 subsection (b), the County may sell, lease, or otherwise convey any portion of
			 the land conveyed for purposes of nonresidential development.
					(2)Method of
			 SaleThe sale, lease, or conveyance of land under paragraph (1)
			 shall be—
						(A)through a
			 competitive bidding process; and
						(B)for not less than
			 fair market value.
						(3)Disposition of
			 proceedsThe gross proceeds from the sale, lease, or conveyance
			 of land under paragraph (1) shall be distributed in accordance with section
			 102.
					(d)ReversionIf
			 a parcel of land conveyed under subsection (a) is used in a manner that is
			 inconsistent with the use described for the parcel in paragraph (1) or (2) of
			 subsection (b), the parcel of land shall, at the discretion of the Secretary,
			 revert to the United States.
				VSilver State
			 off-highway vehicle trail
			501.Silver State
			 off-highway vehicle trail
				(a)Study
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall complete a study of routes for the Silver State
			 Off-Highway Vehicle Trail (referred to in this section as the
			 Trail).
					(2)Preferred
			 routeBased on the study conducted under paragraph (1), the
			 Secretary, in consultation with the State, the County, and any interested
			 persons, shall identify the preferred route for the Trail.
					(b)Designation of
			 trail
					(1)In
			 generalSubject to paragraph (2), not later than 90 days after
			 the date on which the study is completed under subsection (a), the Secretary
			 shall designate the Trail.
					(2)LimitationsThe
			 Secretary shall designate the Trail only if the Secretary—
						(A)determines that
			 the route of the Trail would not have significant negative impacts on wildlife,
			 natural, or cultural resources; and
						(B)ensures that the
			 Trail designation—
							(i)is
			 an effort to extend the Silver State Off-Highway Vehicle Trail designated under
			 section 401(b) of the Lincoln County Conservation, Recreation, and Development
			 Act of 2004 (16 U.S.C. 1244 note; Public Law 108–424); and
							(ii)is
			 limited to—
								(I)1 route that
			 generally runs in a north-south direction; and
								(II)1 potential spur
			 running west.
								(c)Management
					(1)In
			 generalThe Secretary shall manage the Trail in a manner
			 that—
						(A)is consistent
			 with any motorized and mechanized uses of the Trail that are authorized on the
			 date of enactment of this Act under applicable Federal and State laws
			 (including regulations);
						(B)ensures the
			 safety of the individuals who use the Trail; and
						(C)does not damage
			 sensitive wildlife habitat, natural, or cultural resources.
						(2)Management
			 plan
						(A)In
			 generalNot later than 2 years after the date of designation of
			 the Trail, the Secretary, in consultation with the State, the County, and any
			 other interested persons, shall complete a management plan for the
			 Trail.
						(B)ComponentsThe
			 management plan shall—
							(i)describe the
			 appropriate uses and management of the Trail;
							(ii)authorize the
			 use of motorized and mechanized vehicles on the Trail; and
							(iii)describe
			 actions carried out to periodically evaluate and manage the appropriate levels
			 of use and location of the Trail to minimize environmental impacts and prevent
			 damage to cultural resources from the use of the Trail.
							(3)Monitoring and
			 evaluation
						(A)Annual
			 assessmentThe Secretary shall annually assess—
							(i)the
			 effects of the use of off-highway vehicles on the Trail to minimize
			 environmental impacts and prevent damage to cultural resources from the use of
			 the Trail; and
							(ii)in
			 consultation with the Nevada Department of Wildlife, the effects of the Trail
			 on wildlife and wildlife habitat to minimize environmental impacts from the use
			 of the Trail.
							(B)ClosureThe
			 Secretary, in consultation with the State and the County and subject to
			 subparagraph (C), may temporarily close or permanently reroute a portion of the
			 Trail if the Secretary determines that—
							(i)the
			 Trail is having an adverse impact on—
								(I)wildlife
			 habitats;
								(II)natural
			 resources; or
								(III)cultural
			 resources;
								(ii)the Trail
			 threatens public safety;
							(iii)closure of the
			 Trail is necessary to repair damage to the Trail; or
							(iv)closure of the
			 Trail is necessary to repair resource damage.
							(C)ReroutingAny
			 portion of the Trail that is temporarily closed may be permanently rerouted
			 along existing roads and trails on public land open to motorized use if the
			 Secretary determines that rerouting the portion of the Trail would not
			 significantly increase or decrease the length of the Trail.
						(D)NoticeThe
			 Secretary shall provide information to the public with respect to any routes on
			 the Trail that are closed under subparagraph (B), including through the
			 provision of appropriate signage along the Trail.
						(4)Notice of open
			 routesThe Secretary shall ensure that visitors to the Trail have
			 access to adequate notice relating to the routes on the Trail that are open
			 through—
						(A)the provision of
			 appropriate signage along the Trail; and
						(B)the distribution
			 of maps, safety education materials, and any other information that the
			 Secretary determines to be appropriate.
						(d)No effect on
			 non-Federal land and interests in landNothing in this section
			 affects the ownership or management of, or other rights relating to,
			 non-Federal land or interests in non-Federal land.
				VITransfer of land
			 to be held in trust for the Ely Shoshone Tribe.
			601.Transfer of
			 land to be held in trust for the Ely Shoshone Tribe
				(a)In
			 generalSubject to valid existing rights, all right, title, and
			 interest of the United States in and to the land described in subsection (b),
			 including any improvements on, and appurtenances to, the land—
					(1)shall be held in
			 trust by the United States for the benefit of the Ely Shoshone Tribe (referred
			 to in this section as the Tribe); and
					(2)shall be part of
			 the reservation of the Tribe.
					(b)Description of
			 landThe land referred to in subsection (a) consists of the 4
			 parcels of a total of approximately 3,536 acres of land that are identified on
			 the Ely, Nevada Area map dated August 1, 2006, and the Northern White Pine
			 County map dated August 1, 2006, as the Ely Shoshone Tribe
			 Reservation.
				(c)SurveyNot
			 later than 180 days after the date of enactment of this Act, the Bureau of Land
			 Management shall complete a survey of the boundary lines to establish the
			 boundaries of the trust land.
				(d)Conditions
					(1)GamingLand
			 taken into trust under subsection (a) shall not be—
						(A)considered to
			 have been taken into trust for gaming (as that term is used in the Indian
			 Gaming Regulatory Act (25 U.S.C. 2701 et seq.)); and
						(B)used for
			 gaming.
						(2)Trust land for
			 ceremonial useWith respect to the use of the land identified on
			 the map as Ely Shoshone Tribe Reservation Parcel #3, the
			 Tribe—
						(A)shall limit the
			 use of the surface of the land to traditional and customary uses and
			 stewardship conservation for the benefit of the Tribe; and
						(B)shall not permit
			 any permanent residential or recreational development on, or commercial use of,
			 the surface of the land, including commercial development or gaming.
						(3)Thinning;
			 landscape restorationWith respect to land taken into trust under
			 subsection (a), the Forest Service and the Bureau of Land Management may, in
			 consultation and coordination with the Tribe, carry out any thinning and other
			 landscape restoration work on the trust land that is beneficial to the Tribe
			 and the Forest Service or the Bureau of Land Management.
					VIIEastern Nevada
			 landscape restoration project.
			701.Findings;
			 purposes
				(a)FindingsCongress
			 finds that—
					(1)there is an
			 increasing threat of wildfire in the Great Basin;
					(2)those
			 wildfires—
						(A)endanger homes
			 and communities;
						(B)damage or destroy
			 watersheds and soils; and
						(C)pose a serious
			 threat to the habitat of threatened and endangered species;
						(3)forest land and
			 rangeland in the Great Basin are degraded as a direct consequence of land
			 management practices (including practices to control and prevent wildfires)
			 that disrupt the occurrence of frequent low-intensity fires that have
			 periodically removed flammable undergrowth; and
					(4)rigorous,
			 understandable, and applied scientific information is needed in the Great Basin
			 for—
						(A)the design,
			 implementation, and adaptation of landscape-scale restoration treatments;
			 and
						(B)the improvement
			 of wildfire management technology and practices.
						(b)PurposesThe
			 purposes of this title are to—
					(1)support the Great
			 Basin Restoration Initiative through the implementation of the Eastern Nevada
			 Landscape Restoration Project; and
					(2)ensure resilient
			 and healthy ecosystems in the Great Basin by restoring native plant communities
			 and natural mosaics on the landscape that function within the parameters of
			 natural fire regimes.
					702.DefinitionsIn this title:
				(1)InitiativeThe
			 term Initiative means the Great Basin Restoration
			 Initiative.
				(2)ProjectThe
			 term Project means the Eastern Nevada Landscape Restoration
			 Project authorized under section 703(a).
				(3)SecretariesThe
			 term Secretaries means the Secretary of Agriculture and the
			 Secretary of the Interior.
				(4)StateThe
			 term State means the State of Nevada.
				703.Restoration
			 project
				(a)In
			 generalIn accordance with all applicable Federal laws, the
			 Secretaries shall carry out the Eastern Nevada Landscape Restoration Project
			 to—
					(1)implement the
			 Initiative; and
					(2)restore native
			 rangelands and native woodland (including riparian and aspen communities) in
			 White Pine and Lincoln Counties in the State.
					(b)Grants;
			 cooperative agreementIn carrying out the Project—
					(1)the Secretaries
			 may make grants to the Eastern Nevada Landscape Coalition and the Great Basin
			 Institute for the study and restoration of rangeland and other land in the
			 Great Basin—
						(A)to assist
			 in—
							(i)reducing
			 hazardous fuels; and
							(ii)restoring native
			 rangeland and woodland; and
							(B)for other related
			 purposes; and
						(2)notwithstanding
			 sections 6301 through 6308, of title 31, United States Code, the Director of
			 the Bureau of Land Management may enter into a cooperative agreement with the
			 Eastern Nevada Landscape Coalition and the Great Basin Institute to provide for
			 the conduct of scientific analyses, hazardous fuels and mechanical treatments,
			 and related work.
					(c)Research
			 facilityThe Secretaries may conduct a feasibility study on the
			 potential establishment of an interagency science center, including a research
			 facility and experimental rangeland in the eastern portion of the State.
				(d)FundingSection
			 4(e)(3)(A) of the Southern Nevada Public Land Management Act of 1998 (Public
			 Law 105–263; 112 Stat. 2346; 116 Stat. 2007; 118 Stat. 2414) is amended—
					(1)by redesignating
			 clause (viii) as clause (ix); and
					(2)by inserting
			 after clause (vii) the following:
						
							(viii)to carry out
				the Eastern Nevada Landscape Restoration Project in White Pine County, Nevada
				and Lincoln County, Nevada;
				and
							.
					VIIIAmendments to
			 the Southern Nevada Public Land Management Act of 1998
			801.FindingsSection 2(a)(3) of the Southern Nevada
			 Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2343) is
			 amended by inserting the Sloan Canyon National Conservation
			 Area, before and the Spring Mountains.
			802.DefinitionsSection 3(6) of the Southern Nevada Public
			 Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2344) is amended by
			 inserting the Clean Water Coalition, before and the Clark
			 County Sanitation District.
			803.Availability
			 of special accountSection
			 4(e) of the Southern Nevada Public Land Management Act of 1998 (Public Law
			 105–263; 112 Stat. 2346; 116 Stat. 2007; 117 Stat. 1317; 118 Stat. 2414) is
			 amended—
				(1)in paragraph
			 (3)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking may be expended and inserting shall be
			 expended;
						(ii)in
			 clause (iii), by inserting and implementation before of a
			 multispecies habitat;
						(iii)in clause (iv),
			 by inserting Washoe County (subject to paragraph (4)) and before
			 Lincoln County;
						(iv)in
			 clause (vii)—
							(I)by striking
			 for development and inserting development;
			 and
							(II)by striking
			 and at the end;
							(v)by
			 redesignating clauses (viii) and (ix) (as amended by section 703(d)) as clauses
			 (xii) and (xiii);
						(vi)by
			 inserting after clause (vii) the following:
							
								(viii)reimbursement
				of any costs incurred by the Bureau of Land Management or any other Federal
				agency to clear and protect land that is—
									(I)located in the
				disposal boundary described in subsection (a); and
									(II)designated for
				sale, lease, conveyance, or disposal;
									(ix)development and
				implementation of a comprehensive, cost-effective, multijurisdictional
				hazardous fuels reduction and wildfire prevention plan (including sustainable
				biomass and biofuels energy development and production activities) for the Lake
				Tahoe Basin (including the Carson Range in Douglas and Washoe Counties and
				Carson City in the State of Nevada), and the Spring Mountains, in the State of
				Nevada, that are—
									(I)subject to
				approval by the Secretary of Agriculture or Secretary of Interior, as
				appropriate; and
									(II)not more than 10
				years in duration;
									(x)payments to a
				regional governmental entity in Clark County, Nevada, for an established
				program to compensate public institutions for the permanent removal of turf and
				other vegetation to expand water conservation;
								(xi)payments to a
				regional governmental entity in Clark County, Nevada, for water quality
				improvements relating to the Las Vegas Wash, Las Vegas Bay, and Lake Mead
				through management of wastewater effluent in the Las Vegas Valley known as the
				Systems Conveyance and Operations Program;
				and
								; 
						(vii)in clause (xii)
			 (as redesignated by clause (v)), striking and at the end;
						(viii)in clause
			 (xiii) (as redesignated by clause (v))—
							(I)by inserting
			 or other Federal agencies before in arranging;
			 and
							(II)by striking the
			 period at the end and inserting ; and; and
							(ix)by
			 adding at the end the following:
							
								(xiv)development of
				any park administered by the State of Nevada in Clark
				County.
								;
				and
						(B)by inserting
			 after subparagraph (C) the following:
						
							(D)Transfer
				requirementNotwithstanding any other provision of law—
								(i)for amounts that
				have been authorized for expenditure under subparagraph (A)(iv) but not
				transferred as of the date of enactment of this subparagraph, the Secretary
				shall, not later than 60 days after a request for funds from the applicable
				unit of local government or regional governmental entity, transfer to the
				applicable unit of local government or regional governmental entity the amount
				authorized for the expenditure; and
								(ii)for expenditures
				authorized under subparagraph (A)(iv) that are approved by the Secretary, the
				Secretary shall, not later than 60 days after a request for funds from the
				applicable unit of local government or regional governmental entity, transfer
				to the applicable unit of local government or regional governmental entity the
				amount approved for expenditure.
								;
				and
					(2)by adding at the
			 end the following:
					
						(4)Limitation for
				Washoe CountyUntil December 31, 2011, Washoe County shall be
				eligible to nominate for expenditure amounts to acquire land (not to exceed 250
				acres) and develop 1 regional park and natural
				area.
						.
				804.Affordable
			 housingSection 7 of the
			 Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112
			 Stat. 2349) is amended by striking subsection (b) and inserting the
			 following:
				
					(b)Affordable
				housing
						(1)Definition of
				affordable housingIn this subsection, the term affordable
				housing means housing that serves individuals or families with an income
				of not more than 120 percent of the median income, as determined by the
				Secretary of Housing and Urban Development.
						(2)Housing
							(A)In
				generalIn accordance with section 203 of the Federal Land Policy
				and Management Act of 1976 (43 U.S.C. 1713), the Secretary shall make available
				for affordable housing purposes land in the State of Nevada—
								(i)for less than
				fair market value; and
								(ii)under any terms
				and conditions that the Secretary determines to be appropriate.
								(B)GuidelinesNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall publish or issue guidelines to carry out this paragraph.
							(3)Reservation for
				affordable housing
							(A)In
				generalIf any sale of land under section 4(a) involves more than
				200 acres, at least 5 percent of the total housing units on the land conveyed
				shall be developed for affordable housing.
							(B)City and county
				requirements
								(i)In
				generalNot later than 120 days before the date of a sale of land
				described in subparagraph (A), the applicable unit of local government shall
				publish rules for the implementation of the affordable housing to be developed
				on the land.
								(ii)Dispersal of
				housingThe applicable unit of local government shall, to the
				maximum extent practicable, encourage mixed income development when publishing
				rules under clause (i) throughout each housing project.
								(4)Enforcement
							(A)In
				generalSubject to subparagraph (B), from the date on which a
				transfer of land is complete under section 4(a), the Secretary of Housing and
				Urban Development shall enforce each requirement of this section.
							(B)Alternative
				enforcement arrangementThe Secretary of Housing and Urban
				Development and the applicable unit of local government may agree to an
				alternative enforcement
				arrangement.
							.
			IXGreat Basin
			 Heritage Route
			901.Short
			 titleThis title may be cited
			 as the Great Basin National Heritage
			 Route Act.
			902.Findings and
			 purposes
				(a)FindingsCongress
			 finds that—
					(1)the natural,
			 cultural, and historic heritage of the North American Great Basin is nationally
			 significant;
					(2)communities along
			 the Great Basin Heritage Route (including the towns of Delta, Utah, Ely,
			 Nevada, and the surrounding communities) are located in a classic western
			 landscape that contains long natural vistas, isolated high desert valleys,
			 mountain ranges, ranches, mines, historic railroads, archaeological sites, and
			 tribal communities;
					(3)the Native
			 American, pioneer, ranching, mining, timber, and railroad heritages associated
			 with the Great Basin Heritage Route include the social history and living
			 cultural traditions of a rich diversity of nationalities;
					(4)the pioneer,
			 Mormon, and other religious settlements, and ranching, timber, and mining
			 activities of the region played and continue to play a significant role in the
			 development of the United States, shaped by—
						(A)the unique
			 geography of the Great Basin;
						(B)an influx of
			 people of Greek, Chinese, Basque, Serb, Croat, Italian, and Hispanic descent;
			 and
						(C)a Native American
			 presence (Western Shoshone, Northern and Southern Paiute, and Goshute) that
			 continues in the Great Basin today;
						(5)the Great Basin
			 housed internment camps for Japanese-American citizens during World War II, 1
			 of which, Topaz, was located along the Heritage Route;
					(6)the pioneer
			 heritage of the Heritage Route includes the Pony Express route and stations,
			 the Overland Stage, and many examples of 19th century exploration of the
			 western United States;
					(7)the Native
			 American heritage of the Heritage Route dates back thousands of years and
			 includes—
						(A)archaeological
			 sites;
						(B)petroglyphs and
			 pictographs;
						(C)the westernmost
			 village of the Fremont culture; and
						(D)communities of
			 Western Shoshone, Paiute, and Goshute tribes;
						(8)the Heritage
			 Route contains multiple biologically diverse ecological communities that are
			 home to exceptional species such as—
						(A)bristlecone
			 pines, the oldest living trees in the world;
						(B)wildlife adapted
			 to harsh desert conditions;
						(C)unique plant
			 communities, lakes, and streams; and
						(D)native Bonneville
			 cutthroat trout;
						(9)the air and water
			 quality of the Heritage Route is among the best in the United States, and the
			 clear air permits outstanding viewing of the night skies;
					(10)the Heritage
			 Route includes unique and outstanding geologic features such as numerous
			 limestone caves, classic basin and range topography with playa lakes, alluvial
			 fans, volcanics, cold and hot springs, and recognizable features of ancient
			 Lake Bonneville;
					(11)the Heritage
			 Route includes an unusual variety of open space and recreational and
			 educational opportunities because of the great quantity of ranching activity
			 and public land (including city, county, and State parks, national forests,
			 Bureau of Land Management land, and a national park);
					(12)there are
			 significant archaeological, historical, cultural, natural, scenic, and
			 recreational resources in the Great Basin to merit the involvement of the
			 Federal Government in the development, in cooperation with the Great Basin
			 Heritage Route Partnership and other local and governmental entities, of
			 programs and projects to—
						(A)adequately
			 conserve, protect, and interpret the heritage of the Great Basin for present
			 and future generations; and
						(B)provide
			 opportunities in the Great Basin for education; and
						(13)the Great Basin
			 Heritage Route Partnership shall serve as the local coordinating entity for a
			 Heritage Route established in the Great Basin.
					(b)PurposesThe
			 purposes of this title are—
					(1)to foster a close
			 working relationship with all levels of government, the private sector, and the
			 local communities within White Pine County, Nevada, Millard County, Utah, and
			 the Duckwater Shoshone Reservation;
					(2)to enable
			 communities referred to in paragraph (1) to conserve their heritage while
			 continuing to develop economic opportunities; and
					(3)to conserve,
			 interpret, and develop the archaeological, historical, cultural, natural,
			 scenic, and recreational resources related to the unique ranching, industrial,
			 and cultural heritage of the Great Basin, in a manner that promotes multiple
			 uses permitted as of the date of enactment of this Act, without managing or
			 regulating land use.
					903.DefinitionsIn this title:
				(1)Great
			 BasinThe term Great Basin means the North American
			 Great Basin.
				(2)Heritage
			 RouteThe term Heritage Route means the Great Basin
			 National Heritage Route established by section 904(a).
				(3)local
			 coordinating entityThe term local coordinating
			 entity means the Great Basin Heritage Route Partnership established by
			 section 904(c).
				(4)Management
			 PlanThe term management plan means the plan
			 developed by the local coordinating entity under section 906(a).
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
				904.Great Basin
			 National Heritage Route
				(a)EstablishmentThere
			 is established the Great Basin National Heritage Route to provide the public
			 with access to certain historical, cultural, natural, scenic, and recreational
			 resources in White Pine County, Nevada, Millard County, Utah, and the Duckwater
			 Shoshone Reservation in the State of Nevada, as designated by the local
			 coordinating entity.
				(b)BoundariesThe
			 local coordinating entity shall determine the specific boundaries of the
			 Heritage Route.
				(c)local
			 coordinating entity
					(1)In
			 generalThe Great Basin Heritage Route Partnership shall serve as
			 the local coordinating entity for the Heritage Route.
					(2)Board of
			 DirectorsThe Great Basin Heritage Route Partnership shall be
			 governed by a board of directors that consists of—
						(A)4 members who are
			 appointed by the Board of County Commissioners for Millard County, Utah;
						(B)4 members who are
			 appointed by the Board of County Commissioners for White Pine County, Nevada;
			 and
						(C)a representative
			 appointed by each Native American Tribe participating in the Heritage
			 Route.
						905.Memorandum of
			 understanding
				(a)In
			 generalIn carrying out this title, the Secretary, in
			 consultation with the Governors of the States of Nevada and Utah and the tribal
			 government of each Indian tribe participating in the Heritage Route, shall
			 enter into a memorandum of understanding with the local coordinating
			 entity.
				(b)InclusionsThe
			 memorandum of understanding shall include information relating to the
			 objectives and management of the Heritage Route, including—
					(1)a description of
			 the resources of the Heritage Route;
					(2)a discussion of
			 the goals and objectives of the Heritage Route, including—
						(A)an explanation of
			 the proposed approach to conservation, development, and interpretation;
			 and
						(B)a general outline
			 of the anticipated protection and development measures;
						(3)a description of
			 the local coordinating entity;
					(4)a list and
			 statement of the financial commitment of the initial partners to be involved in
			 developing and implementing the management plan; and
					(5)a description of
			 the role of the States of Nevada and Utah in the management of the Heritage
			 Route.
					(c)Additional
			 requirementsIn developing the terms of the memorandum of
			 understanding, the Secretary and the local coordinating entity shall—
					(1)provide
			 opportunities for local participation; and
					(2)include terms
			 that ensure, to the maximum extent practicable, timely implementation of all
			 aspects of the memorandum of understanding.
					(d)Amendments
					(1)In
			 generalThe Secretary shall review any amendments of the
			 memorandum of understanding proposed by the local coordinating entity or the
			 Governor of the State of Nevada or Utah.
					(2)Use of
			 fundsFunds made available under this title shall not be expended
			 to implement a change made by a proposed amendment described in paragraph (1)
			 until the Secretary approves the amendment.
					906.Management
			 Plan
				(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this title, the local coordinating entity shall
			 develop and submit to the Secretary for approval a management plan for the
			 Heritage Route that—
					(1)specifies—
						(A)any resources
			 designated by the local coordinating entity under section 904(a); and
						(B)the specific
			 boundaries of the Heritage Route, as determined under section 904(b);
			 and
						(2)presents clear
			 and comprehensive recommendations for the conservation, funding, management,
			 and development of the Heritage Route.
					(b)ConsiderationsIn
			 developing the management plan, the local coordinating entity shall—
					(1)provide for the
			 participation of local residents, public agencies, and private organizations
			 located within the counties of Millard County, Utah, White Pine County, Nevada,
			 and the Duckwater Shoshone Reservation in the protection and development of
			 resources of the Heritage Route, taking into consideration State, tribal,
			 county, and local land use plans in existence on the date of enactment of this
			 Act;
					(2)identify sources
			 of funding;
					(3)include—
						(A)a program for
			 implementation of the management plan by the local coordinating entity,
			 including—
							(i)plans for
			 restoration, stabilization, rehabilitation, and construction of public or
			 tribal property; and
							(ii)specific
			 commitments by the identified partners referred to in section 905(b)(4) for the
			 first 5 years of operation; and
							(B)an interpretation
			 plan for the Heritage Route; and
						(4)develop a
			 management plan that will not infringe on private property rights without the
			 consent of the owner of the private property.
					(c)Failure to
			 submitIf the local coordinating entity fails to submit a
			 management plan to the Secretary in accordance with subsection (a), the
			 Heritage Route shall no longer qualify for Federal funding.
				(d)Approval and
			 disapproval of Management Plan
					(1)In
			 generalNot later than 90 days after receipt of a management plan
			 under subsection (a), the Secretary, in consultation with the Governors of the
			 States of Nevada and Utah, shall approve or disapprove the management
			 plan.
					(2)CriteriaIn
			 determining whether to approve a management plan, the Secretary shall consider
			 whether the management plan—
						(A)has strong local
			 support from a diversity of landowners, business interests, nonprofit
			 organizations, and governments associated with the Heritage Route;
						(B)is consistent
			 with and complements continued economic activity along the Heritage
			 Route;
						(C)has a high
			 potential for effective partnership mechanisms;
						(D)avoids infringing
			 on private property rights; and
						(E)provides methods
			 to take appropriate action to ensure that private property rights are
			 observed.
						(3)Action
			 following disapprovalIf the Secretary disapproves a management
			 plan under paragraph (1), the Secretary shall—
						(A)advise the local
			 coordinating entity in writing of the reasons for the disapproval;
						(B)make
			 recommendations for revisions to the management plan; and
						(C)not later than 90
			 days after the receipt of any proposed revision of the management plan from the
			 local coordinating entity, approve or disapprove the proposed revision.
						(e)ImplementationOn
			 approval of the management plan as provided in subsection (d)(1), the local
			 coordinating entity, in conjunction with the Secretary, shall take appropriate
			 steps to implement the management plan.
				(f)Amendments
					(1)In
			 generalThe Secretary shall review each amendment to the
			 management plan that the Secretary determines may make a substantial change to
			 the management plan.
					(2)Use of
			 fundsFunds made available under this title shall not be expended
			 to implement an amendment described in paragraph (1) until the Secretary
			 approves the amendment.
					907.Authority and
			 duties of local coordinating entity
				(a)AuthoritiesThe
			 local coordinating entity may, for purposes of preparing and implementing the
			 management plan, use funds made available under this title to—
					(1)make grants to,
			 and enter into cooperative agreements with, a State (including a political
			 subdivision), an Indian tribe, a private organization, or any person;
			 and
					(2)hire and
			 compensate staff.
					(b)DutiesIn
			 addition to developing the management plan, the local coordinating entity
			 shall—
					(1)give priority to
			 implementing the memorandum of understanding and the management plan, including
			 taking steps to—
						(A)assist units of
			 government, regional planning organizations, and nonprofit organizations
			 in—
							(i)establishing and
			 maintaining interpretive exhibits along the Heritage Route;
							(ii)developing
			 recreational resources along the Heritage Route;
							(iii)increasing
			 public awareness of and appreciation for the archaeological, historical,
			 cultural, natural, scenic, and recreational resources and sites along the
			 Heritage Route; and
							(iv)if
			 requested by the owner, restoring, stabilizing, or rehabilitating any private,
			 public, or tribal historical building relating to the themes of the Heritage
			 Route;
							(B)encourage
			 economic viability and diversity along the Heritage Route in accordance with
			 the objectives of the management plan; and
						(C)encourage the
			 installation of clear, consistent, and environmentally appropriate signage
			 identifying access points and sites of interest along the Heritage
			 Route;
						(2)consider the
			 interests of diverse governmental, business, and nonprofit groups associated
			 with the Heritage Route;
					(3)conduct public
			 meetings in the region of the Heritage Route at least semiannually regarding
			 the implementation of the management plan;
					(4)submit
			 substantial amendments (including any increase of more than 20 percent in the
			 cost estimates for implementation) to the management plan to the Secretary for
			 approval by the Secretary; and
					(5)for any year for
			 which Federal funds are received under this title—
						(A)submit to the
			 Secretary a report that describes, for the year—
							(i)the
			 accomplishments of the local coordinating entity;
							(ii)the expenses and
			 income of the local coordinating entity; and
							(iii)each entity to
			 which any loan or grant was made;
							(B)make available
			 for audit all records pertaining to the expenditure of the funds and any
			 matching funds; and
						(C)require, for all
			 agreements authorizing the expenditure of Federal funds by any entity, that the
			 receiving entity make available for audit all records pertaining to the
			 expenditure of the funds.
						(c)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 shall not use Federal funds made available under this title to acquire real
			 property or any interest in real property.
				(d)Prohibition on
			 the regulation of land useThe local coordinating entity shall
			 not regulate land use within the Heritage Route.
				908.Duties and
			 authorities of Federal agencies
				(a)Technical and
			 financial assistance
					(1)In
			 generalThe Secretary may, on request of the local coordinating
			 entity, provide technical and financial assistance to develop and implement the
			 management plan and memorandum of understanding.
					(2)Priority for
			 assistanceIn providing assistance under paragraph (1), the
			 Secretary shall, on request of the local coordinating entity, give priority to
			 actions that assist in—
						(A)conserving the
			 significant archaeological, historical, cultural, natural, scenic, and
			 recreational resources of the Heritage Route; and
						(B)providing
			 education, interpretive, and recreational opportunities, and other uses
			 consistent with those resources.
						(b)Application of
			 Federal lawThe establishment of the Heritage Route shall have no
			 effect on the application of any Federal law to any property within the
			 Heritage Route.
				909.Land use
			 regulation; applicability of Federal law
				(a)Land use
			 regulationNothing in this title—
					(1)modifies,
			 enlarges, or diminishes any authority of the Federal, State, tribal, or local
			 government to regulate by law (including by regulation) any use of land;
			 or
					(2)grants any power
			 of zoning or land use to the local coordinating entity.
					(b)Applicability
			 of Federal lawNothing in this title—
					(1)imposes on the
			 Heritage Route, as a result of the designation of the Heritage Route, any
			 regulation that is not applicable to the area within the Heritage Route as of
			 the date of enactment of this Act; or
					(2)authorizes any
			 agency to promulgate a regulation that applies to the Heritage Route solely as
			 a result of the designation of the Heritage Route under this title.
					910.Authorization
			 of appropriations
				(a)In
			 generalThere is authorized to be appropriated to carry out this
			 title $10,000,000, of which not more than $1,000,000 may be made available for
			 any fiscal year.
				(b)Cost
			 sharing
					(1)Federal
			 shareThe Federal share of the cost of any activity assisted
			 under this title shall not exceed 50 percent.
					(2)Form of
			 Non-Federal shareThe non-Federal share may be in the form of
			 in-kind contributions, donations, grants, and loans from individuals and State
			 or local governments or agencies.
					911.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this title terminates on the date that is
			 15 years after the date of enactment of this Act.
			
